UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7656



DENNIS SOBIN,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee,
          and


CURTIS HISE; ROBERT ALEXANDER; PRISON STAFF
MEMBERS, Known and Unknown,

                                                        Respondents.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-54-AM)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Sobin, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dennis Sobin appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C. § 2241 (2000), and

denying his motion for reconsideration. We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.   See Sobin v. Brooks, No. CA-

01-54-AM (E.D. Va. filed Sept. 4, 2002, entered Sept. 5, 2002;

filed Oct. 15, 2002, entered Oct. 16, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2